En este caso por armas prohibidas se imputa a la corte dos errores: el no declarar anticonstitucional la ley sobre la materia y equivocada apreciación de la prueba. En los casos de El Pueblo v. Rosado y El Pueblo v. Vadi, 34 D.P.B. 315 y 462, respectivamente, se fia resuelto que la re-ferida ley no es anticonstitucional.
*946Se concluyó que la prueba era suficiente, pues el juez no estaba obligado a creer, como convenía a la defensa, que las detonaciones que se oyeron no eran disparos de armas de fuego sino petardos. Esto, aparte de que bubo testigos de cargo que declararon baber visto al acusado disparando su revólver.
El Juez PeesideNte Señor del Toro, emitió la opinión del tribunal.